Exhibit 3.18 [ILLEGIBLE] o Check here if you usea preparer and do not want Personal Property forms mailed to you next year. DEPARTMENT OF ASSESSMENTS AND TAXATION PERSONAL PROPERTY DIVISION 301 West Preston Street Baltimore, Maryland 21201-2395 Return Due Date 410-225-1170 April 15, 1994 MRS 1-800-735-2258 TT/VOICE Date Received PERSONAL PROPERTY RETURN AS OF JANUARY 1, 1994 by Department FOR Type of Corporation Filing Fee Type of Corporation Filing Fee CHECK x Domestic Stock o Foreign Non Stock –0 – ONE o Foreign Stock o Foreign Insurance –0 – o Domestic Non Stock –0 – o Foreign Interstate –0 – Make DAYS LATE Address Corrections Name of Here Corporation Bayside Street, Inc. Mailing Address 905 W. Eisenhower Circle o Check here if this is a change of address Ann Arbor, MI 48103 DETACH TOGETHER PAGES [ILLEGIBLE] AT PERFORATION INCLUDE CORPORATE I.D. [ILLEGIBLE] ON CHECK PLEASE STAPLE CHECK HERE Type or Print oF Corporate I.D. Number Here o D Corporate I.D. # }→ FILING FEE $100.00 INSERT: D FOR DOMESTIC F FOR FOREIGN D 3 7 8 9 9 2 2 Federal Employer Identification Number: 3 8 3 1 6 0 0 2 6 SECTION I a. Date of incorporation 12-20-93 State of incorporation Maryland B. Nature of business conducted in MarylandNone C. Does the charter of the corporation authorize the issuance of capital stock? YESIf yes, Include $100 Filing Fee. (Yes or No) D. Does the corporation do any part of its business in the State of Meryland? NO Date began (Yes or No) E. If answer is Yes to question D above, complete this section: IMPORTANT: Show exact location of all personal property owned and used in the State of Maryland, including county, city, town, and street address. (P.O. Boxes are not acceptable). This assures proper distribution of assessments. If property is located in two or more Jurisdictions provide breakdown by locations or obtain Form 3 from the Department. (County) (Address, Number and Street) (Zip Code) o Check here if this location haschanged from the 1993 return. Is the property located inside the limits of an incorporated town? What town? (Incorporated Town) (Yes or No) F. Names and addresses of officers: OFFICERS Names Addresses President Essel W. Bailey, Jr. 905 W. Eisenhower Circle. #110 Vice-President Joseph Rzepka Ann Arbor, MI 48103 Sr. V.P. F. Scott Kellman Treasurer Names of directors: DIRECTORS Names Names Essel W. Bailey, Jr. Joseph Rzepka Laurie Fulkerson STATE OF MARYLAND DEPARTMENT OF ASSESSMENTS AND TAXATION 301 West Preston Street Baltimore, Maryland 21201 Charter # D 03789922 DATE: DECEMBER 22, 1993 THIS IS TO ADVISE YOU THAT THE ARTICLES OF INCORPORATION FOR BAYSIDE STREET, INC. WERE RECEIVED AND APPROVED FOR RECORD ON DECEMBER 22, 1:23 AM. FEE PAID:70.00 PAUL B. ANDERSON CORPORATE ADMINISTRATOR AT5-031 ARTICLES OF INCORPORATION OF BAYSIDE STREET, INC. * WE, THE UNDERSIGNED, Claudia L. Saari, whose post-office address is 30600 Telegraph Road, Ste. 3275, Bingham Farms, Michigan 48025, and Michael R. Dalida, whose post-office address is 30600 Telegraph Road, Ste. 3275, Bingham Farms, Michigan 48025, each being at least eighteen years of age, do, under and by virtue of the General Laws of the State of Maryland authorizing the formation of corporations, associate ourselves as incorporators with the intention of forming a corporation. FIRST: The name of the corporation is BAYSIDE STREET, INC. SECOND: The purposes for which the corporation is formed are: To engage in any or all lawful business for which corporations may be organized under the Maryland General Corporation Law. THIRD: The post-office address of the principal office of the corporation in this State is c/o The Corporation Trust Incorporated, 32 South Street, Baltimore, Maryland 21202. The name of the resident agent of the corporation in this State is The Corporation Trust Incorporated, a corporation of this State, and the post-office address of the resident agent is 32 South Street, Baltimore, Maryland 21202. RECEIVED [ILLEGIBLE] FOURTH: The total number of shares of stock which the corporation shall have authority to issue is ten (10) shares, all of one class, of the par value of One Dollar ($1.00) each and of the aggregate par value of Ten Dollars ($10.00). FIFTH: The number of directors of the corporation shall be three (3), which may be changed in accordance with the by-laws of the corporation The names of the directors who shall act until the first annual meeting or until their successors are duly chosen and qualify are: Essel W. Bailey Joseph L. Rzepka Laurie W. Fulkerson SIXTH: The duration of the corporation shall be perpetual. IN WITNESS WHEREOF, the undersigned incorporators of BAYSIDE STREET, INC. who executed the foregoing Articles of Incorporation hereby acknowledge the same to be their act and further acknowledge that, to the best of their knowledge the matters and facts set forth therein are true in all material respects under the penalties of perjury. Dated the 20th day of December, 1993. /s/ Claudia L. Saari Claudia L. Saari, (Incorporator) /s/ Michael R. Dalida Michael R. Dalida, (Incorporator) CHANGE OF ADDRESS OF RESIDENT AGENT The Corporation Trust Incorporated hereby submits the following for the purpose of changing the address of the resident agent for the business entities on the attached list: 1.The name of the resident agent is The Corporation Trust Incorporated. 2.The old address of the resident agent is: 32 South Street Baltimore, Maryland 21202 3.The new address of the resident agent is: 300 East Lombard Street Baltimore, Maryland 21202 4.Notice of the above changes are being sent to the business entities on the attached list. 5.The above changes are effective when this document is filed with the Department of Assessments and Taxation. /s/ Kenneth J. Uva Kenneth J. Uva Assistant Secretary STATE OF MARYLAND I hereby certify that this is a true and complete copy of the 3 page document on file in this office. DATED: 8-6-10. STATE DEPARTMENT OF ASSESSMENTS AND TAXATION BY: [ILLEGIBLE], Custodian This stamp replaces our previous certification system. Effective: 6/95 STATE DEPARTMENT OF ASSESSMENTS AND TAXATION APPROVED FOR RECORD 11-17-97 at 8:30 [ILLEGIBLE] RESIDENT AGENT’S NOTICE OF CHANGE OF ADDRESS I certify that I, The Corporation Trust Incorporated , am the resident agent of See Attached list for entities (Name of Entity) organized under the laws of Maryland .My address as resident (State) agent has changed from The Corporation Trust Incorporated 300 East Lombard Street, Baltimore, Maryland 21201 to Corporation Trust Incorporated 351 West Camden Street, Baltimore, MD 21201 . o (CHECK IF APPLICABLE) The old and new addresses of the resident agent are also the old and new addresses of the principal office of this entity in Maryland. The above named entity has been advised by me in writing of this change. CUST ID: 0002357233 WORK ORDER: 0001800271 DATE: 12-09-2009 09:54 AM AMT. PAID: $30,000.00 /s/ [ILLEGIBLE] Resident Agent Mail to: State Department of Assessments & Taxation 301 W. Preston Street Room 801 Baltimore, MD 21201-2395 STATE OF MARYLAND I hereby certify that this is a true and complete copy of the 3 page document on file in this office. DATED: 8-6-10. STATE DEPARTMENT OF ASSESSMENTS AND TAXATION By: [ILLEGIBLE], Custodian This stamp replaces our previous certification system. Effective: 6/95
